Case 5:19-cv-01711-JWH-SP Document 27 Filed 03/22/21 Page 1 of 1 Page ID #:146




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—
                                     GENERAL

  Case No.      EDCV 19-01711-JWH (SPx)                             Date March 22, 2021
  Title Buoye Honey Company, Inc. v. Astros Trucking, LLC, et al.



  Present: The Honorable         JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE


                Irene Vazquez                                       Not Reported
                 Deputy Clerk                                       Court Reporter


      Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
                 None Present                                        None Present

  Proceedings: (IN CHAMBERS) Order to Show Cause re Dismissal for
               Lack of Prosecution
       Generally, each Defendant must answer or otherwise respond to the
 complaint within 21 days after service (60 days if the Defendant is the United
 States). Fed. R. Civ. Proc. 12(a)(1).

        In the present case, it appears that Plaintiff served the summons and
 complaint on one or more Defendants more than 21 days ago (60 days if the
 Defendant is the United States), but such Defendant(s) did not file an answer or
 otherwise respond to the complaint. Accordingly, the Court, on its own motion,
 hereby orders Plaintiff to show cause in writing on or before April 5, 2021, why this
 action should not be dismissed, with respect to each Defendant who has not filed
 an answer or otherwise responded to the complaint. Pursuant to Rule 78 of the
 Federal Rules of Civil Procedure, the court finds that this matter is appropriate for
 submission without oral argument. This Order to Show Cause will be discharged if
 Plaintiff files, before the deadline set forth above, a request for the entry of default
 with respect to the applicable Defendant(s). Fed. R. Civ. Proc. 55(a).

         IT IS SO ORDERED.


  Page 1 of 1                        CIVIL MINUTES—GENERAL               Initials of Deputy Clerk iv
